COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       RICHARD ALAN HAASE and Richard Alan Haase v. Countrywide
                           Home Loans, Inc., Deutsche Bank National Trust Company, Bank of
                           America, NA, Barrett, Daffin, Turner & Englel, LLP, Deutsche Bank,
                           AG, Morgan Stanley ABS Capital I, Inc., and Certificate Holders of
                           Morgan Stanley ABS Capital I, Inc. Trust 2006-HE6, Mortgage Pass-
                           Through Certificates, Series 2006-HE6

Appellate case number:     01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:               400th District Court of Fort Bend County

        Appellants, RICHARD ALAN HAASE and Richard Alan Haase, filed in this Court a
motion for leave to proceed as indigent. On February 1, 2021, we abated this appeal and
remanded the case to the trial court to determine whether appellants, who previously paid the
appellate filing fees, may proceed as indigent on appeal. See TEX. R. CIV. P. 145(a), (f). The trial
court clerk then filed a supplemental clerk’s record that includes the trial court’s order, signed on
February 25, 2021 denying appellants’ motion to proceed as indigent. We reinstate the appeal
on the Court’s active docket.
      The trial court held that appellants “can afford to pay the costs of his appeal.”
Accordingly, it is ORDERED that
       (1)     No later than 30 days from the date of this order, appellants provide written
               proof from the trial court clerk that they have paid, or made arrangements to
               pay for the clerk’s record(s), or the Court may dismiss the appeal. See TEX. R.
               APP. P. 34.5, 37.3(b), 42.3(f).1
       (2)     No later than 30 days from the date of this order, appellants file with this
               Court proof that they have requested and paid, or made arrangements to pay, for
               preparation of the reporter’s record, or the Court may consider and decide only

1
       The Clerk of this Court previously directed the trial court clerk to file a clerk’s record
       regarding indigency, containing pleadings and orders related to appellants’ motion. Any
       further supplemental record does not need to include the items already included in the
       clerk’s record and supplemental clerk’s record filed in this appeal on February 25, 2021.
             those issues or points that do not require a reporter’s record for a decision. See
             TEX. R. APP. P. 34.6(b)(1), 35.3(b)(2), (b)(3), (c), 37.3(c).
      It is so ORDERED.


Judge’s signature: ___________/s/ Veronica Rivas-Molloy______________
                                  Acting individually


Date: March 2, 2021